Citation Nr: 0325488	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968, and from August 1968 to August 1971, including non-
combat service in the Republic of Vietnam.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

Service connection was granted for PTSD in 1995, and a 30 
percent rating assigned.  By letter and VA Form 21-8940 
received from his representative in November 2001, the 
veteran sought an increased rating for PTSD, and entitlement 
to a total disability rating on the basis of individual 
unemployability.  By rating decision of March 2002, the RO 
denied both claims.

With regard to the TDIU claim, the Board observes that the 
veteran has specifically asserted that he is unemployable due 
to his service-connected PTSD.  Additionally, in October 2001 
Discharge Plan notes, the examiner noted that the veteran was 
"not employable."  In this regard, the duty to assist 
requires that the examination reports include an opinion 
concerning the effects of the veteran's service-connected 
disability on his ability to obtain or retain employment. See 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

The record reflects that in April 1999 outpatient VA progress 
notes, the veteran worked one week at Easter Seals as an 
order puller and apparently left due to personality conflicts 
with the staff; and in March 1999 Domiciliary Care treatment 
program notes, he disclosed being employed at a Steakhouse in 
Albany, Georgia, from January 1999 to March 1999.  These 
employment records should be obtained.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Holland v. Brown, 
6 Vet. App. 443 (1994) that a claim for a total disability 
rating based on individual unemployability (TDIU) due to a 
service connected disability is "inextricably intertwined" 
with a rating increase claim on the same condition.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to 
VA medical care, as well as from any 
other facility or source identified 
by the veteran, and not already of 
record from February 2002 to the 
present.  If any requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should be clearly documented in the 
claims file, and the veteran should 
be informed in writing.   

2.	Records of the above-mentioned 
employment (Easter Seals and a steak 
house), including reason for 
termination, should also be 
obtained.

3.	The RO should send the veteran a 
VCAA letter and ensure that the 
veteran is specifically informed of 
the time limits in which to provide 
the requested information.

4.	The RO should then schedule the 
veteran for a medical examination to 
evaluate the current severity of his 
service-connected disability.  The 
claims folder must be provided to 
the examiner(s), who should 
affirmatively state that the claims 
file has been reviewed in 
conjunction with the examination.  
In addition to describing the 
current manifestations of the 
service-connected disability, the 
examiner(s) should express an 
opinion concerning the effect of the 
veteran's service-connected 
disability (PTSD) on his ability to 
obtain and retain substantially 
gainful employment.  In forming and 
reporting an opinion as to the 
veteran's unemployability, the 
examiner(s) should take care to 
exclude the disabling effects of all 
non service-connected disabilities 
noted in the record.  The opinion 
should specifically state whether 
the service-connected disability, 
taken alone, renders the veteran 
unemployable.

5.	The RO should then review all of the 
evidence and re-adjudicate the 
claims.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC),and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



